UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4701


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RALPH T. BYRD,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Joseph R. Goodwin, District Judge,
sitting by designation. (1:12-cr-00365-JRG-1)


Submitted:   August 26, 2014                 Decided:   September 5, 2014


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Julie L.B. Johnson,
Appellate Attorney, Greenbelt, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Mark W. Crooks, Assistant
United States Attorney, Allison C. Pearson, Student Law Clerk,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ralph   T.    Byrd    was    convicted     on    three      counts   of

contempt of court.           The district court sentenced him to six

months   of     probation    and    home   confinement      and   forty    hours   of

community service.          He appeals, challenging the denial of his

motion for a jury trial and arguing that he was denied a fair

trial in the selection of the judge to preside over his trial.

              We have reviewed the record and the briefs filed by

the parties and we find no reversible error.                      Specifically, we

find that Byrd was not entitled to a jury trial under either the

Sixth Amendment or pursuant to 18 U.S.C. §§ 402, 3691 (2012).

Additionally, we conclude that there is no merit to Byrd’s claim

of a denial of a fair trial by the assignment of the case to the

district court judge.              See Tumey v. Ohio, 273 U.S. 510, 531

(1927) (finding no need for recusal and no due process violation

where     allegation        of     bias        is   “remote,       trifling,       and

insignificant”); United States v. Cherry, 330 F.3d 658, 665 (4th

Cir.    2003)    (applying    objective        reasonable   person     standard     to

determination of whether recusal is required).                     Accordingly, we

affirm Byrd’s conviction and sentence.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED

                                           2